PER CURIAM.
Application granted in part.
After extensive administrative hearings resulting in relator’s indefinite suspension from the practice of pharmacy, the Louisiana Board of Pharmacy on April 21, 1988 placed relator on probation subject to certain conditions including an “assessment of *566$7,500.00 plus administrative cost of $250.00 payable prior to reinstatement.”
The Rules of the Louisiana Board of Pharmacy, at the time of the order, authorized the Board to assess “administrative costs as it deems necessary to facilitate the proper administration of its rules and regulations.” There does not appear to be any basis for an “assessment” other than for administrative costs.
Because at least part of the $7,500 “assessment,” in addition to an assessment of administrative costs of $250, appears to be penal in nature, we remand the case to the district court for an evidentiary hearing on the issue and for reconsideration of the judgment impliedly approving the condition of probation.
Otherwise, the application is denied.